Title: To George Washington from Anthony Wayne, 13 September 1780
From: Wayne, Anthony
To: Washington, George


                        
                            Dear Sir
                             Camp at Steenrapia 13th Sepr 1780
                        
                        On the 10th Instant I did myself the honor to Suggest an Idea of manoeuvring the Enemy into a change of
                            position of which advantage might be taken.
                        I am not so well acquainted with the present strength of the Enemy, or the Condition of their Works on Staten
                            Island, as to fix with prescission upon the most proper mode of attack (should this be deemed an advisable Object)—but
                            this knowledge is to be obtained by address & attention.
                        If circumstances admits of your Excellency passing the North River—may it not be in our power to carry that
                            Island by surprise—will not Sr H. Clinton by such a move be Induced to collect his troops into a focus with a view of
                            giving you battle in the Vicinity of white plains.
                        Upon this presumption I would propose the selecting 1600 chosen troops—at Different times & in sundry
                            Detatchments, properly Officered (for on this every success depends)—these may be sent off in such a manner as not to give
                            the least possible alarm to the Enemy, Viz.
                        400 men Duly officered towards Princetown say to a Convoy of Provision to move Immediately—an equal body in a
                            day or two towards Morristown, and when the army is in motion, an other Detatchment to move towards Paramus or Totowa.
                        The remaining 400 to Continue at Tappan or Dobb’s, a plausible pretext may be assigned the respective
                            Commanding Officers without any knowledge of each Others Destination.
                        When the boats or travelling Carriages are put in motion it may be given out that they are Designed to
                            facilitate the passing of troops &ca over the N. River.
                        should the lure take & Sr Henry Clinton Determine to risque an Action—he will be necessitated to
                            weaken his posts—to collect Numbers in order to Insure victory, as soon therefore as this is ascertained the Officer who
                            is to take charge of the enterprise—will Immediately repass the river (having continued with the main Army
                            until that period to prevent suspicion) and put the respective Detatchments into motion so as to
                            arrive at a fixt point, or points, at a Certain hour, giving out that they are order a ross the River to reinforce your
                            Excellency, as a General action is hourly expected.
                        this will serve to lull the troops upon Staten Island into a state of Security—& also deceive the
                            Spies & Disaffected that mix with the troops & Infest this Country—who may be effectually prevented from
                            giving Intelligence by a Judicious disposition & a few horse previous to Assembling near the
                                Interested point of Operation.
                        Your Excellency will naturally fall back should Sr H. Clinton advance—which will still draw him further from
                            the scene of Action—& by that means leave it more in the power of the Officer destined for Staten Island to
                            Improve his Advantage if successful, or to effect a good retreat if unfortunate.
                        these are the out lines of what I had in Idea—should the Object meet your Approbation—your own knowledge of
                            that Island & other Circumstances will fully enable you to make the proper Disposition, which I doubt not will
                            meet with that Success and good fortune, that the most of your Enterprises have been Crowned with. I have the honor to be
                            your Excellency’s Most Obt Hume Servt
                        
                            Anty Wayne
                        
                    